Case: 14-1018   Document: 15     Page: 1   Filed: 12/16/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  EMD MILLIPORE CORPORATION, FKA Millipore
   Corporation, MILLIPORE AB, AND MILLIPORE
                         SAS,
                Plaintiffs-Appellants,

                            v.

          ALLPURE TECHNOLOGIES, INC.,
                 Defendant-Appellee.
               ______________________

                       2014-1018
                 ______________________

     Appeal from the United States District Court for the
 District of Massachusetts in No. 1:11-cv-10221-DPW,
 Judge Douglas P. Woodlock.
                 ______________________

                     ON MOTION
                 ______________________

  Before RADER, Chief Judge, LOURIE and TARANTO, Circuit
                         Judges.
 RADER, Chief Judge.
                       ORDER
    AllPure Technologies, Inc. (“AllPure”) moves to dis-
 miss this appeal for lack of jurisdiction. EMD Millipore
Case: 14-1018         Document: 15   Page: 2     Filed: 12/16/2013



 2 EMD MILLIPORE CORPORATION v. ALLPURE TECHNOLOGIES, INC.



 Corporation et al. (“Millipore”) oppose and move to deacti-
 vate the appeal.
      In 2014-1018, Millipore appealed a district court or-
 der that granted AllPure’s motion for summary judgment
 of non-infringement. Still unresolved were issues of
 invalidity and non-enforceability of the patent. Subse-
 quent to this appeal, the district court entered final
 judgment and dismissed without prejudice Allpure’s
 claims of patent invalidity and unenforceability. Milli-
 pore timely appealed that final judgment, docketed as
 appeal no. 2014-1140.
     While we have jurisdiction over appeal no. 2014-1140,
 the notice of appeal in the instant case was premature.
       Accordingly,
       IT IS ORDERED THAT:
       (1) 2014-1018 is dismissed for lack of jurisdiction.
       (2) The motion to deactivate the appeal is denied.
       (3) Each side shall bear its own costs.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court

 s26

 ISSUED AS A MANDATE: December 16, 2013